.

   OFFlCEOF+HEATTORNEYGENERALOFTEXAS                                        ,
                         AUSTIN



                                           lrobruury 24!, 1938




                                               crtslnlnr, to ti-io
                                                county troeeurer,




                                  12-3 above    queotioa       sub3ltted,

                              tke e-owes           whiah aro




your   ~mstion:


             TTay a county trewmrer   in a oouuty hav-
       ing a po~ulaticn   of 10,4GQ and with a &iluetian
       of less time ~G,OOO,OOO.OOretoln &ins fwiker
       oomis.;ione  fcr his o:m ocnponsation  in exooss
       of $2,00i).OO annually?R
                                                          .
                                                                      .

Hon. James X. Strawn,            February 24, 1939,   Page 2


               Tho office       of county treasurer   ia provided
ior   by tha     hl8t~tUt:On,       Article  16, Aotion   44, which
reeds 88 follows:
              ‘@The LeSioleture    shall presoribe   the
       duties and provide for the election         by the
       qualified    rote;:8  cf  oath oouuty in this
       Stete, of a county treasurer       and a oounty
       surveyor, who shall hnvs en office         et the
       oounty seut, and holE tboir offloc         ror tu;o
      -yeurs, and until thcIr’sticocssors        are quoli-
       ficd;   end shall have such compensation as may
       be provided      by law.”
          The follow!ng   statutes  control end provido for
the maxiuer, rate end maximumupon which the fees or oom-
missions allossd   to the county treasurer are based:
           .."Art.  3941.    The county traasurcr   shall
       receire   coxnissiofi5   on the moneys reoeivcd
       and. peid out by him, mid oom.da.sions to be
       tired by C?rder of the oorrcnissioners oonrt
       as tOllOiVS: %cr reoeivlng      nll moneys, other
       than school funds, for the oonnty, not ex-
       CW&ir.,;  tt.0 end ens-hall’ por cent, and not
       OXCeedin~    two end ems-hsZf    per cant for
       peyinl;. out the seme; prodGod,,     that ha shall
       receive no commls.sion r(ir receiving      money
       trcm his prodecossor      nor ror paying ovsr
       money to tie suooeesor in offloe.
              “Art. 3942.    The treasurers    of the
       sevsral counties shsll be treasurers         or the
       avoilabls    puklia troo sahool fund and also
       of’ tile periuanont county school    fund for
       their rskpectivo     counties.    The treasurers
       of the soveral counties shall be nllo:*:sd
       for rsceivin;s    end disbursing   ths school
       funds one-half     of one per cent for rcoeiv-
       iQg, and one-half     Of on0 PSr oent for diS-
       burslng, said co~izi33lrnt      to be paid out            -Y
       of the evollablo     so5001 fund CP tho county;.
       provided,    no cor%%isnions ahnll be paid for
       rccel.vlnS the bnlsnos trsnsmittod        to him
       by his predoceasar,      or for turning over
       the balance in his hsnds to his suoosssor;
       and provided,     that ho shall rooeivo no ooze-
       missions on money transferrod.”
                                                      .

Eon. James VT: StraaP,.February         24, 1839, Page 3



               AHAke   3943,   RS   amended, reads   in part as
r0110e3:
                bThe’COmrd6SiOnS allked  ‘to any county
          trsaturcr  shall not exceed $2,000.00 annually;
          ....
           At the out-set,      we are constreined   to aonaur
w2th tt;e ?ropx?itions      OS laid down 3.n your brlaf.    Under
the.faats   aitsd a?pliqoble      to your aounty such maximum
awqensation,     IncludinS also the disburaine end receiv-
inc of tho sahool funds; would be confi’ned to the limits
oxpressod in tha above quotwi portion of Article          3943,
Revised Civil Stat*dos,       1925,  as amended.   This ReRart-
ment ha3 cozsist?ntly       held that tha aounty treesurer
is not such an officer       es dssIgneted OX would some nit!+
in the prcvlsIons      of ‘.he ~arinun Sr;o bill 8s orizlnally
enacted by the Acts of 1930, 41at Xegisluturc,          4th
Celled Session, pago 30, ohugtor 22 and a?endr,anQ ~5
ssme inaluded the provisions        of &tialle 32-53 end 3891,
Revised Civil Statutes,       1925, es omendad.
            In iixini: the amount OS OOqXnSetiGu            which a
county treasurer    ibcll   rcaeive,    es sp~lfashle      to your
county,’ the cozzaissioner, ** court ie confS.!?ed to the
provisions   of the above artlclaset          forth.   ‘Such courts
may reduce the rote or peracntsge as provided in krti-                    ,
ale 3341 or reduce the nexisus coml~sion~              ellowed
under t:lc statutory    rnte cr.?cch     as fixed by the oourt,
udder no csse,    herever, my tt exceed the, %~rimm            of
$2,000.00 nnnuelly.       CJinller  que6tiOns,     as,  no  doubt,
the sltuatlon    in your county nlll       raise,    have been
passed tn by numerous euthorltles          end we resgecttully
call your attenticn      to tile fcllonlnq      cases:
               Crser vs. Hunt County [Corn. of App.) 249              .
          SW 63%.
               Csvcnport vs. Zastland,    94 ‘tax. 277, 60
S.W. 244.
               Stophens vs. Kills,County,    113 LX (2nd)
          944.
               Shaw vs. Smith County, 29..5X (2nd) 1000.
               Ihroa%morton County vs. Thompson (Sup.
          Ct;) 115 ST! (2nd) 1102.
  i                                         v


      .
                                                  .
                                                  .           .

Eon. iTme   F. Strawn, February   24, 1939, Pa&e 4


           It is, therefore,   be o?lnion of tMs Dooart-
metentthat t!x county trocsur,er in R county vith.- a popu-
lation of 10,469, according/t%    precadinz ‘,r. 3. oensus,
and rs1th.e yellration of lcsz tkm ~,5,000,000.00,   wder
krtiolcs  3941, 3942 acd 3943, as amnded, Revised Civil
Etatutus, 1925, oaxs ocly be allowed and may not retain
88 his coxll5oi.on or fmlery ally SIxa In cJxocsR OS Q2,030.00
annually.
                                   Very   truly       yours




                              .




                         ’




                                             .        .

                                                          ,